INGRAHAM, Fibst- Judge. —
On the 5th of April, 1854, the plaintiff 'delivered to the Northern Indiana Railroad Company certain property, to be forwarded to Bergen, N. J. On the 3d of May the goods were received at the depot of the Erie Railroad Company, and on the 10th of May were delivered by the company to the plaintiff, he at the time paying the defendants for transportation on their own road as well as the charges for transportation on the other roads. The goods were injured by ivet, but no proof was given to show where the injury took ^Jace, nor at what time. The evidence only showed, by the opinion of a witness, that the injury had happened at least a fortnight previous to the delivery of the goods to the plaintiff. The justice dismissed the complaint.
The evidence was insufficient to fix any liability upon the defendants. They had made no contract of transportation with the plaintiff, and as carriers they were only liable for damage done to the goods while in their custody. There is no principle pf law by which the defendants would be held liable for the negligence of other carriers who had previously been in charge of the plaintiff’s goods. It is not shown that any such damage happened while the goods were in the defendants’ possession ; on the contrary, the evidence shows that from the appearance of the goods the injury had occurred at least a fortnight previous, and the fair presumption is, that it had happened before the defendants received them; besides, the plaintiff’s admission is proven, that in his opinion the damage had not taken place while the goods were in the charge of the defendants.
It is not necessary, for the decision of this case, to inquire into the extent of liability of the company with which the contract 'was made. If either of the carriers is liable for the whole route, it could only be the one who made the - original contract for transportation. Those who subsequently received and forwarded the goods can only be liable for damage done by themselves, *231and not before tbe goods came to tbeir custody. This point was discussed in Van Santvoord et al. v. St. John, 6 Hill, 157 ; Mallory v. Burritt, 1 E. D. Smith, 234, and Erne v. The New York and Erie Railroad Co., New York Com. Pleas, Glen. Term, June, 1855, in all of wbicb the liability of the carrier was limited to injuries sustained while the goods were in his possession, and not after they had passed to the custody of others, beyond the route for which the carrier was by law authorized to transport them.
It is said the defendants received the freight for the whole distance, and therefore are responsible; but it is apparent from the receipt that they received such freight only as agent for the other lines, while the charge for their own freight is separate and distinct from the other charges.
A recovery is asked for also against the defendants because the goods were not delivered at Bergen, but were brought to Jersey City. . The only charge of the defendants for freight appears to be from Bergen to Jersey City, where the goods were delivered to the plaintiff, and where the freight from Bergen to Jersey City was paid by him. It may well be presumed that-he assented to such change of destination, from his paying the freight there; and, at any rate, before the defendants could ba-made liable for not delivering at Bergen, it ought to appear that they had received the property previously to be delivered at that place. Even if such fact had been proven, no damage is proven for the error, and in such a case the damages recovered would be only nominal.
Judgment affirmed.